Citation Nr: 1012649	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to August 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional 
evidence was added to the claims folder subsequent to the 
issuance of a statement of the case (SOC) in January 2005.  
Specifically, VA outpatient treatment records were received 
in July 2008.  The RO has not had a chance to review the VA 
outpatient treatment records dated from May 2003 to May 2008 
and the Veteran has not waived consideration of RO review. 
Thus, this case must be remanded to the RO so that the RO 
may consider the claim in light of the evidence received 
subsequent to the January 2005 statement of the case. 38 
C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should review the record, in 
particular the VA outpatient treatment 
records dated in May 2003 to May 2008, 
which were submitted in July 2008, to 
insure that all development has been 
accomplished.  Thereafter, readjudicate 
the issue on appeal in consideration of 
all of the evidence in the record and 
issue a supplemental statement of the 
case. The Veteran and his representative 
must be afforded an opportunity to 
respond. If any claim remains denied, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


